UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28515 FIREPOND, INC. (Exact name of small business issuer as specified in its charter) Delaware20-3446646 (State or other jurisdiction of(IRS Employer incorporation or organization) identification no.) 205 Newbury Street, Suite 204, Framingham, MA 01701 (Address of principal executive offices) (508) 820 4300 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes |X| No | | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). | | Yes |X| No Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) after distribution of securities under a plan confirmed by a court: Yes |X| No |_| The number of shares outstanding of the issuer's common stock, par value $.001 per share, as of February 14, 2008 is 8,349,239 shares. Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| FIREPOND, INC. INDEX Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet at December 31, 2007 F-1 ConsolidatedStatements of Operationsfor the Three Months Ended December 31, 2006 and 2007 F-2 ConsolidatedStatements of Operationsfor the Six Months Ended December 31, 2006 and 2007 F-3 Consolidated Statement of Stockholders' Equity (Deficit) for the Six Months Ended December 31, 2007 F-4 Consolidated Statement of Cash Flows for the Six Months EndedDecember 31, 2006 and 2007 F-5 Notes to Consolidated Financial Statements F-6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 1 ITEM 3. CONTROLS AND PROCEDURES 8 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS Firepond, Inc. CONSOLIDATED BALANCE SHEET December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 251,074 Restricted cash 794,326 Accounts receivable, net of allowance for doubtful accounts of $75,520 1,529,300 Other current assets 149,736 Total current assets 2,724,436 Property and equipment, net 78,494 Debt issuance costs 978,117 Goodwill 4,772,413 Deposits, deferred offering costs and other assets 339,001 Total assets $ 8,892,461 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Short-term notes payable $ 3,086,216 Accounts payable 632,819 Accrued liabilities 1,101,501 Deferred revenue 2,011,250 Total current liabilities 6,831,786 Long-term notes payable net of unamortized discount of $3,033,333 2,566,667 Non-current deferred revenue 55,447 Total liabilities 9,453,900 Commitments and contingencies Stockholders' equity (deficit) Preferred stock, $0.001 par value Authorized - 5,000,000 shares Issued and outstanding - none - Common stock, $0.001 par value Authorized - 100,000,000 shares Issued and outstanding - 8,349,239 shares 8,349 Additional paid-in capital 30,666,808 Accumulated deficit (30,831,180) Deferred compensation (405,416) Total stockholders' equity (deficit) (561,439) Total liabilities and stockholders' equity (deficit) $ 8,892,461 The accompanying notes are an integral part of theseconsolidated financial statements. F-1 Firepond, Inc. CONSOLIDATED STATMENT OF OPERATIONS For the Three Month Ended December 31, 2006 and2007 (Unaudited) Revenues 2006 2007 OnDemand revenues $620,828 $510,143 Enterprise revenues 523,886 987,819 Total revenues 1,144,714 1,497,962 Cost of revenues OnDemand costs 312,264 393,259 Enterprises costs 123,535 57,581 Total cost of revenues 435,799 450,840 Gross profit 708,915 1,047,122 Operating expenses Sales and marketing 498,219 467,271 General and administrative 1,356,461 861,069 Research and development 511,001 451,093 Settlement of claim (147,500) - Total operating expenses 2,218,181 1,779,433 Loss from operations (1,509,266) (732,311) Other income (expense), net Interest expense (1,364,056) (1,406,537) Interest and other income 606,043 10,826 Total other income (expense), net (758,013) (1,395,711) Net Loss $ (2,267,279) $(2,128,022) Net loss per share - basic and diluted Net loss per share $(0.53) $(0.27) Basic and diluted weighted average commonshares outstanding 4,285,916 7,971,229 The accompanying notes are an integral part of theseconsolidated financial statements. F-2 Firepond, Inc. CONSOLIDATED STATMENT OF OPERATIONS For theSixMonth Ended December 31, 2006 and2007 (Unaudited) Revenues 2006 2007 OnDemand revenues $ 936,639 $ 1,059,808 Enterprise revenues 1,236,087 1,604,240 Total revenues 2,172,726 2,664,048 Cost of revenues OnDemand costs 602,265 773,935 Enterprises costs 265,208 135,747 Total cost of revenues 867,473 909,682 Gross profit 1,305,253 1,754,366 Operating expenses Sales and marketing 895,441 1,021,785 General and administrative 2,316,310 1,874,611 Research and development 1,034,217 921,386 Restructuring and other special charges (14,285) - Settlement of claim (147,500) - Total operating expenses 4,084,183 3,817,782 Loss from operations (2,778,930) (2,063,416) Other income (expense), net Interest expense (3,198,174) (2,721,372) Interest and other income 1,205,718 34,937 Total other income (expense), net (1,992,456) (2,686,435) Net Loss $ (4,771,386) $ (4,749,851) Net loss per share - basic and diluted Net loss per share $ (1.18) $ (0.61) Basic and diluted weighted average commonshares outstanding 4,035,916 7,814,360 The accompanying notes are an integral part of theseconsolidated financial statements. F-3 Firepond, Inc. CONSOLIDATED STATMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For theSixMonth Ended December 31, 2007 (Unaudited) Common Stock Retained Earnings $0.001 Additional Paid (Accumulated Deferred Stockholders' Shares Par Value In Capital Deficit) Compensation Equity Balance, June 30, 2007 8,224,239 $8,224 $29,898,183 $(26,081,329) $(976,356) $2,848,722 Issuance of common stock under bridge loan 125,000 125 768,625 - - 768,750 Net loss for the six months ended December 31, 2007 - - - (4,749,851) 570,940 (4,178,911) Balance, December 31, 2007 8,349,239 $8,349 $30,666,808 $(30,831,180) $(405,416) $(561,439) The accompanying notes are an integral part of these consolidatedfinancial statements. F-4 Firepond, Inc. CONSOLIDATED STATMENT OF CASH FLOWS For theSix MonthsEnded December 31, 2006 and2007 (Unaudited) 2006 2007 Cash flows from operating activities Net loss $(4,771,386) $(4,749,851) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 1,905,491 2,196,768 Amortization of stock based compensation 127,998 570,940 Changes in assets and liabilities Accounts receivables (940,670) (728,094) Other current assets (83,961) (29,576) Accounts payable (137,927) 62,512 Accrued liabilities 330,715 (179,002) Deferred revenue 310,547 515,649 Net cash used in operating activities (3,259,193) (2,340,654) Cash flows from investing activities Purchase of property and equipment (18,763) (36,683) Restricted cash (2,500,000) 368,264 Other assets 41,767 (24,978) Net cash provided by or (used in) investing activities (2,476,996) 306,603 Cash flows from financing activities Proceeds from sale of stock net of expenses 6,000,076 - Borrowing under notes payable net of repayments (899,089) 1,783,581 Deferred offering costs - (300,573) Debt issuance costs (24,973) 112,145 Net cash provided by financing activities 5,076,014 1,595,153 Net decrease in cash and cash equivalents (660,175) (438,898) Cash and cash equivalents, on June 30, 2006 and 2007 831,184 689,972 Cash and cash equivalents, on December 31, 2006 and 2007 $171,009 $251,074 Supplemental cash flow information: Interest paid $1,380,490 $361,970 Non cash investing and financing activities: During the six months ended December 31, 2007, the Company issued 125,000 shares of common stock valued at $768,750 in connection with the bridge loan. The accompanying notes are an integral part of theseconsolidated financial statements. F-5 Firepond, Inc. Notes to Consolidated Financial Statements December 31, 2007 Unaudited NOTE 1 – THE COMPANY Description of
